Citation Nr: 0411108	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for Addison's 
disease, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 1946 and 
from December 1948 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for Addison's disease, 
claimed as due to VA medical treatment.  


FINDINGS OF FACT

The veteran's primary adrenal insufficiency, diagnosed as 
Addison's disease, was not caused or permanently worsened by VA 
treatment with prednisone for a skin condition between 1991 and 
1995.  No additional adrenal insufficiency disability was 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable, in 
connection with such VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
Addison's disease, claimed to be the result of VA treatment with 
prednisone for a skin condition between 1991 and 1995, are not 
met.  38 U.S.C.A. § 1151 (West 2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from June 1944 to 
June 1946 and from December 1948 to February 1973.

The veteran contends that prednisone treatment, prescribed by a VA 
doctor and taken from 1991 to 1995 for a skin condition, has 
resulted in Addison's disease.

VA medical records from 1991 through 1999 have been obtained.  
From 1991 through 1995, he was treated for herpetiformis 
dermatitis, eventually receiving treatment with prednisone.  Some 
records indicate that his skin rash was controlled or that he was 
doing well.  The records also indicate that he was suffering from 
ulcers for several years prior to 1991.      

A March 1994 treatment record indicates that the veteran was 
informed of unspecified side effects of prednisone.  

Records show that he is treated for Addison's disease and adrenal 
insufficiency with prednisone since 1997, with gastrointestinal 
symptoms such as gas, diarrhea, gastritis, and stomach problems. 

In September 1999, the veteran filed a claim seeking compensation 
under 38 U.S.C.A. § 1151 for Addison's disease.

The veteran testified at an RO hearing in September 2000 that he 
was treated by VA for a skin problem (dermatitis herpetiformis) 
starting in 1991, eventually resulting in prednisone treatment.  
He stated that he believed that he did not have the diagnosed skin 
disorder, but that he simply had dry skin which he was able to 
treat effectively with Oil of Olay.  He stated that he developed 
weight loss after prednisone was discontinued.  He related that he 
was told that he had adrenal problems and that a doctor had 
related his adrenal insufficiency to the prednisone.

A private doctor, William G. Munn, M.D., wrote in September 2000 
that the veteran had been treated with prednisone by the VA from 
1991 to 1995 for dermatitis herpetiformis.  He remarked that the 
veteran started to notice lost weight, decreasing strength, 
fatigue, poor appetite, and darkening skin once the prednisone was 
stopped.  He was diagnosed with Addison's disease thereafter.  
When he was restarted on prednisone, he started to feel better, 
with weight gain and improved strength.  Dr. Munn stated that 
long-term prednisone therapy, even at low dosage, is an adrenal 
gland suppressant.  He stated that when his prednisone was 
stopped, Addison's disease was manifested and documented in the 
medical records.  The doctor opined that the veteran now had 
Addison's disease secondary to long-term prednisone therapy, that 
removal of prednisone therapy equals manifestation of Addison's 
disease, and that restarting prednisone therapy equals clearing of 
the major manifestations of Addison's disease.  The doctor 
concluded that the veteran had an increased level of disability 
caused by VA treatment.  

In February 2001, a VA doctor specializing in endocrinology 
prepared an opinion regarding the nature of the relationship 
between the veteran's current adrenal insufficiency and his 
chronic use of steroids.  The endocrinologist reviewed the 
veteran's medical history and records, including laboratory 
results.  He noted that basic laboratory evaluation showed 
evidence of mild hyperkalemia between 1990 and 1994 with high 
potassium levels, but with no evidence of anemia, hyponatremia, or 
metabolic acidosis.  He noted the veteran's cortisol and ACTH 
levels on a Cortrosyn stimulation test administered in November 
1995, when the veteran was initially diagnosed with adrenal 
insufficiency.  The endocrinologist found that the elevated 
baseline ACTH level, in conjunction with the poor response in the 
Cortrosyn stimulation test, was diagnostic of primary adrenal 
insufficiency (that is, the disorder is located in the adrenal 
glands).  The endocrinologist continued, stating that when a 
patient on chronic steroid therapy develops adrenal insufficiency, 
this is central (that is, ACTH deficiency due to suppression of 
hypothalamic/pituitary axis), rather than primary in origin.  The 
endocrinologist concluded that the primary adrenal insufficiency 
in the veteran was not consistent with the chronic use of 
steroids.  

In January 2002, the veteran inquired as to the status of his § 
1151 claim and was informed that he had not perfected his appeal 
of the January 2000 RO decision; the RO treated this contact as an 
application to reopen the previously denied claim

The veteran testified at an RO hearing in November 2002.  He said 
that a VA doctor initially overmedicated him with one prescription 
in 1991 for a skin condition, and that he switched to prednisone 
after a reaction to the initial medication.  He stated that he 
remained on prednisone for four years, which did not eliminate the 
rash; it only alleviated itching.  He stated that once the VA 
treatment with prednisone was stopped in August 1995, he noted a 
deterioration in his health, and he had a diagnosis of Addison's 
disease in November 1995.  He contended that he had been placed on 
prednisone for too long a time, with Addison's disease developing 
as a side effect.  

Dr. Munn wrote again in December 2002.  He noted the VA studies 
involving ACTH level and the Cortrosyn test that indicated 
functioning hypothalamic-pituitary crisis but poor adrenal 
response, with a diagnosis of primary adrenal insufficiency.  
However, Dr. Munn reiterated that, given the medical history with 
no sign of adrenal failure in 1991, then almost four years of 
questionably needed prednisone, the veteran  had developed full 
blown Addison's.  He did not believe  this was coincidental.  He 
remarked, "Nothing is absolute in medicine, but when I smell a 
skunk I start looking around for a small furry black animal with 
white stripes."  

In February 2003, the veteran submitted an article discussing 
Addison's disease.  The article indicated that abrupt 
discontinuation of prednisone treatment could cause secondary 
adrenal insufficiency.

II.  Analysis

Through discussions in correspondence, the RO rating decisions, 
the statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence necessary to 
substantiate his claim.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  Pertinent 
identified medical records and a VA medical opinion have been 
obtained.  The notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board notes that in January 2000 the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for Addison's disease.  The 
veteran did not file a substantive appeal in a timely fashion, and 
thus that rating decision became final.  See 38 U.S.C.A. § 7105.  
However, the veteran has since submitted new and material 
evidence, and the RO has reopened the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  The Board agrees with the reopening, and 
thus the claim is to be reviewed on the merits.  

The Board notes that 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent than the old version.  The new law is effective with 
respect to claims filed on or after October 1, 1997.  The veteran 
filed his current claim after October 1997, and thus the new 
version of the law applies to this case.  VAOPGCPREC 40-97.

More specifically, the current version of the law provides, in 
pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if the additional disability were service connected.  A 
disability is considered a qualifying additional disability under 
the law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the proximate 
cause of the disability was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

As noted in a supplemental statement of the case from November 
2000, Addison's disease is an insidious, usually progressive 
disease resulting from adrenocortical hypofunction.  About 70 
percent of cases are due to idiopathic atrophy of the adrenal 
cortex, probably caused by the autoimmune process.  The remainder 
result from destruction of the adrenal cortex by granuloma, tumor, 
amyloidosis, or inflammatory necrosis.  Hypoadrenocorticism can 
also be caused by administration, for nonendocrine reasons, of 
drugs that block steroid synthesis such as ketoconazole (an 
antifungal drug).  Weakness, fatigue and orthostatic hypotension 
are early symptoms of Addison's disease.  Treatment of choice is 
hydrocortisone.  The Merck Manual (17th ed.) at 101-105.

The record reflects that the veteran was treated by the VA for a 
skin condition in the early 1990s with medications, including 
prednisone.  The record also reflects that the veteran developed 
Addison's disease, which appears to have been diagnosed in the 
mid-1990s.  

On the one hand, the veteran has presented some medical evidence 
attributing the development of Addison's disease and adrenal 
insufficiency to the prednisone prescribed by the VA for treatment 
of a skin condition in the early 1990s.  On the other hand, the 
2001 VA medical opinion finds no relationship between the 
veteran's specific type of Addison's disease or adrenal 
insufficiency (primary adrenal insufficiency) and prednisone 
therapy.  The opinion by a VA endocrinologist outweighs the 
evidence favorable to the veteran's claim.  The VA opinion is by a 
specialist in endocrinology, whereas it is not clear what 
specialty Dr. Munn (the author of the veteran's favorable opinion) 
practices in.  In addition, the 2001 VA opinion specifically 
discusses the results of a Cortrosyn stimulation test, whereas Dr. 
Munn's opinion does not.  Finally, the 2001 VA opinion 
differentiates between primary adrenal insufficiency and central 
adrenal insufficiency, whereas Dr. Munn's opinion is very 
speculative and simply reiterates that the development of 
Addison's disease after prednisone therapy is not coincidental.  
In the judgment of the Board, the weight of the credible medical 
evidence demonstrates that prednisone therapy did not produce the 
veteran's primary adrenal insufficiency.

In addition, there is no indication that primary Addison's disease 
or adrenal insufficiency was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the medical treatment or 
was caused by an event not reasonably foreseeable.  Despite Dr. 
Munn's statement that the need for prednisone was questionable, 
the contemporary records relating to treatment of the skin 
condition show that VA actually changed medications to suit the 
veteran's needs on several occasions and that the veteran 
manifested improvement in his skin condition while taking 
prednisone.  There is no showing of any instance of fault by VA.  
Even assuming that Addison's disease is caused in general by 
prednisone, the argument is that Addison's disease is a side 
effect of prednisone therapy.  Implicit in the veteran's arguments 
and in the statements by Dr. Munn is that such a relationship is a 
known side effect.  In that event, then the development of 
Addison's disease would have been a foreseeable event.  However, 
as the Board has found, there is no competent, definitive evidence 
that the veteran's specific type of adrenal insufficiency (i.e., 
primary) is a side effect of prednisone therapy.

In sum, the evidence demonstrates that the veteran's Addison's 
disease was not caused or permanently worsened by VA treatment of 
a skin condition with prednisone from 1991 to 1995; and also the 
evidence demonstrates that his Addison's disease was not due to VA 
fault or an event not reasonably foreseeable.  The requirements 
for compensation under 38 U.S.C.A. § 1151 for Addison's disease, 
claimed as due to VA medical treatment, are not met.  As the 
preponderance of the evidence is against the claim, the benefit of 
the doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for Addison's disease, 
claimed as due to VA medical treatment, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



